SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-KSB (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number 000-51185 SIGNET INTERNATIONAL HOLDINGS, INC. (Name of small business issuer in its charter) DELAWARE 16-1732674 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 205 Worth Avenue, Suite 316, Palm Beach, Florida 33480 (Address of principal executive offices) (Zip Code) 561-832-2000 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.001 (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during he preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNo x Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. o The issuer's revenues for the fiscal year ended December 31, 2007 were $-0-. The aggregate market value of voting common equity held by non-affiliates as of March 19, 2008 was approximately $413,132 based on a closing stock price of $0.20 per share as reported on finance.yahoo.com and 2,439,300 non-affiliate shares issued and outstanding. As of March 17, 2008, there were 4,504,962 shares of Common Stock issued and outstanding. Transitional Small Business Disclosure Format:Yes oNo x Signet International Holdings, Inc. Index to Contents Page Number Part I Item 1 Description of Business 1 Item 2 Description of Property 7 Item 3 Legal Proceedings 7 Item 4 Submission of Matters to a Vote of Security Holders 8 Part II Item 5 Market for Company’s Common Equity, Related Stockholders Matters and Small Business Issuer Purchasers of Equity Securities 8 Item 6 Management’s Discussion and Analysis or Plan of Operation 10 Item 7 Financial Statements F-1 Item 8 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 13 Item 8A Controls and Procedures 14 Part III Item 9 Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 14 Item 10 Executive Compensation 15 Item 11 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 Item 12 Certain Relationships and Related Transactions 16 Item 13 Exhibits 17 Item 14 Principal Accountant Fees and Services 18 Signatures Caution Regarding Forward-Looking Information Certain statements contained in this annual filing, including, without limitation, statements containing the words "believes", "anticipates", "expects" and words of similar import, constitute forward-looking statements. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company, or industry results, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, among others, the following: international, national and local general economic and market conditions: demographic changes; the ability of the Company to sustain, manage or forecast its growth; the ability of the Company to successfully make and integrate acquisitions; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; businessdisruptions; the ability to attract and retain qualified personnel; and other factors referenced in this and previous filings. Given these uncertainties, readers of this Form 10-KSB and investors are cautioned not to place undue reliance on such forward-looking statements. The Company disclaims any obligation to update any such factors or to publicly announce the result of any revisions to any of the forward-looking statements contained herein to reflect future events or developments. PART I Item 1 - Description of Business Formation and History We were incorporated in the State of Delaware under the name 51142 Inc. on February 2, 2005 as a blank check company to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions. On July 8, 2005, pursuant to the terms of a Stock Purchase Agreement, Signet Entertainment Corporation, a Florida corporation, purchased all of our issued and outstanding common stock for cash consideration of $36,000.Subsequently, we changed our name to Signet International Holdings, Inc. On September 8, 2005, pursuant to a Stock Purchase Agreement and Share Exchange by and among us, Signet Entertainment Corporation, and the shareholders of Signet Entertainment Corporation (“Shareholders”), we acquired all of the then issued and outstanding preferred and common shares of Signet Entertainment Corporation for a total of 3,421,000 common shares and5,000,000 preferred shares of our stock which was issued to the Signet Entertainment Corporation shareholders.Pursuant to the agreement Signet Entertainment Corporation became our wholly owned subsidiary. Plan of Operation The Company’s current long-range business plan is oriented towards the building of a new broadcast media group comprised of television stations and complimentary syndication and production companies serving mid to large sized U.S. markets.Upon the completion of our fund-raising efforts to adequately capitalize our business plan we intend to grow into one of the most significant and diversified television broadcasting companies in the country today.Ourbusiness plan focuses on three complimentary segments: ownership and operations of various television stations, ownership of a programming and syndication company and the ownership and operation of a television production company. 1 Currently, we only have a single wholly-owned subsidiary, Signet Entertainment Corporation (“SIG”), which was incorporated on October 17, 2003 for the purpose of launching a “gaming and entertainment” television network.We will purchase, lease, and employ the apparatus, equipment, and personnel necessary to establish the network.The network will cover major Poker and Blackjack tournaments as well as other major high stakes casino games.The network will also cover via satellite and cable other sports events such as horse racing andselected global events which have a sports and entertainment format. SIG’s largest source of revenue will come from advertising, specifically from various resorts and casinos, and sporting sites in North and South America, Europe, Asia and Africa.SIG will realize income from infomercials and sports and entertainment programming that offer subject matter that are all-encompassing to the network’s format.Signet International Holdings, Inc. does not have international operations. It is our opinion that we are not a blank check company as defined in Rule 419 under the Securities Act of 1933 (as amended)since we have conducted operating activities and have taken affirmative steps in the operation of our business.
